Citation Nr: 1601938	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for the service-connected nephropathy with hypertension.

2.  Entitlement to restoration of special monthly compensation (SMC) at the housebound rate.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) 2that continued a current 60 percent rating for the service-connected nephropathy with hypertension.

In July 2015 the Board remanded the issue of evaluation for nephropathy to the Agency of Original Jurisdiction (AOJ) for the purpose of scheduling the Veteran for a hearing before the Board.  The Veteran duly testified before the undersigned Veterans Law Judge by videoconference from the RO in October 2015, and a transcript of the hearing is of record.

The RO issued a rating decision in March 2015 that in relevant part terminated the Veteran's SMC.  The Veteran filed a Notice of Disagreement (NOD) in regard to the termination, but the AOJ has not yet issued a Statement of the Case (SOC) on that issue.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

In his hearing before the Board in October 2015 the Veteran testified that he had undergone a stress test at the Denver VA Medical Center (VAMC) on October 29, 2015, and he asked that this test be considered in the adjudication of his claim for increased rating for nephropathy.  Review of the Veteran's file shows that the document has not yet been associated with the file.  Accordingly, remand is required.

As noted in the Introduction, the RO issued a rating decision in March 2015 that    in relevant part terminated the Veteran's SMC effective from June 1, 2015.  The Veteran has submitted a timely disagreement with the termination.  Remand is required to enable the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an SOC on the issue of restoration of entitlement to SMC at the housebound rate.  This issue should be returned to the Board only if the Veteran submits a timely Substantive Appeal.

2.  Obtain updated VA treatment records from the Denver VAMC, to include results of the stress test conducted on October 29, 2015, and associate those records with the claims file.  

3.  Then, readjudicate the issue of entitlement to a      rating in excess of 60 percent for nephropathy with hypertension.  If the benefit sought remains denied,    issue to the Veteran and his representative a supplemental statement of the case and afford them an appropriate period in which to respond before returning the case to  the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




